DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that the claims of Group I and Group II overlap in scope and therefore pose no serious search burden.  This is not found persuasive because the claims of Group I (claims 1-12, presently elected) require elements not required by the non-elected claims of Group II (claims 13-19), such as the input switching unit and the comparator as claimed.  Furthermore, the duty cycle detection circuit of Group II (claims 13-19) requires comparison of current duty detection signals and previous duty detection signals, which is not required by the circuit of Group I (claims 1-12, presently elected). 
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/22.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in applicant’s reply on 04/25/2022.
The application has been amended as follows: 
Claims 13-19 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 11 of claim 1 the word --a-- has been inserted before the word “duty”.
In line 15 of claim 8, “io” has been replaced with the word --to--.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed because the closest prior art of record fails to disclose a duty detection circuit comprising: a comparator configured to compare the received first output signal and the received second output signal to generate a duty detection signal according to at least another one of the plurality of control signals, and to adjust an offset of at least one of the first input terminal and the second input terminal in combination with the rest of the limitations of the base claim.  Claims 8-12 are allowed because the closest prior art of record fails to disclose a duty cycle detection circuit comprising: a comparator configured to compare the received first and second output signals to generate duty detection signals and to adjust an offset of at least one of the first input terminal and the second input terminal according to offset adjustment codes; and an offset control logic configured to compare the duty detection signals to generate the offset adjustment codes by comparing duty detection signals generated according to the first and second combinations in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satoh and Hagiwara disclose a duty cycle detection circuit comprising an input switching unit and a comparator. Neither Satoh nor Hagiwara disclose that the comparator compares the received first and second output signals according to at least another of the plurality of control signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849